Allowable Subject Matter
Claims 1, 2, 4-9, 11-28 are allowed.
The following is an examiner’s statement of reasons for allowance:
As to independent claims 1, 8, 14, and 20 the combination of prior art references does not teach or fairly suggest the limitations cited within the claims.  Independent claims 1, 8, 14, and 20 identify the uniquely distinct features "a first disposition where the image capturing device is restrained relative to the viewing surface of the display device, and the axis defines a first angle relative to the viewing surface, or second disposition wherein the image capturing device is unrestrained and deployed at least partially above the viewing surface of the display device in a direction that is tilted relative to the plane of the viewing surface of the display device, and the axis defines a second angle relative to the viewing surface and unequal to the first angle”.
It is noted that the closest prior art, Ku (US Patent # 10,917,578) relates to image capture devices integrated in mobile computing systems, and in particular, to cameras disposed within the bezel of a tilt-up display screen of a personal computer (PC).  However a Terminal Disclaimer was filed on 11/3/2021 and was approved on 11/3/2021.  Therefore the application is allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/17/2022 has been entered.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER K PETERSON whose telephone number is (571)270-1704.  The examiner can normally be reached on Monday-Friday 7AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh N Tran can be reached on (571)272-7564.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/CHRISTOPHER K PETERSON/Primary Examiner, Art Unit 2696     2/23/2021